Citation Nr: 1543303	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-11 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether an overpayment of VA compensation benefits due to the removal of an additional allowance for the Veteran's spouse was properly created. 

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Navy from May 1977 to May 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 action of the Department of Veterans Affairs (VA) at the Columbia, South Carolina Regional Office (RO) that determined an overpayment of disability compensation benefits had been created.  

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  In her October 2013 notice of disagreement (NOD), the Veteran argued that the creation of the overpayment was due to error by VA. 

The Board therefore finds that the issue of the validity of the debt had been raised by the Veteran.  Thus, the issue on appeal is as listed on the title page.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's spouse died in September 2012; she notified VA of the death of her spouse 17 days later. 

2.  VA continued to pay the Veteran compensation at a rate which included her spouse. 

3.  An August 2013 demand letter from the VA Debt Management Center in St. Paul, Minnesota states that the Veteran had been overpaid disability compensation benefits in the amount of $468.00. 
4.  VA's action in continuing to pay the Veteran an amount of compensation based on her deceased spouse constituted sole administrative error. 


CONCLUSION OF LAW

An overpayment of VA compensation benefits due to the removal of an additional allowance for the Veteran's spouse was not properly created.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal (invalidation of the debt).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II.  The Merits of the Claim

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including compensation and pension benefits.  38 C.F.R. § 1.956(a). 

The Veteran is challenging the validity of an overpayment of VA compensation benefits in the amount of $468.00 due to the removal of an additional allowance for her spouse.  See VAOPGCPREC 6-98 (Apr. 24, 1998); 38 C.F.R. § 1.911(c).  Under current regulations, the effective date of a reduction of pension or compensation by reason of marriage, annulment, or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce, or death occurs.  38 C.F.R. § 5112(b)(2).

The evidence of record reflects that the Veteran and her husband were married in December 1996, and that she received an additional allowance for her spouse.  In October 2012, the Veteran submitted to VA a copy of her husband's death certificate (17 days after he died).  Nevertheless, VA continued benefit payments to the Veteran which included her deceased spouse until August 2013. 

The Veteran alleges sole administrative error by VA in this case.  It is highly significant in this case that the Committee on Waivers and Compromises, in a February 2014 decision, found that the Veteran promptly reported the death of her spouse to VA and that the VA processing delay was excessive and unreasonable.  In the Board's view, the Veteran took reasonable and proper action in this case.  The overpayment was due to VA error, not hers.  As such, the overpayment was not properly created.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  

Appropriate action by VA is necessary to return to the Veteran any amounts withheld from her VA payments toward repayment of the invalidly created overpayment.  


(CONTINUED ON NEXT PAGE)



ORDER

The overpayment of VA compensation benefits due to the removal of an additional allowance for the Veteran's spouse was not properly created.  The appeal is granted. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


